IN THE SUPREME COURT OF THE STATE OF NEVADA


                 LAS VEGAS METROPOLITAN POLICE                            No. 84044
                 DEPARTMENT; AND CANNON
                 COCHRAN MANAGEMENT SERVICES,
                 INC.,                                                        FILE
                 Appellants,
                 vs.                                                          JAN 2 5 2022
                 WILLIAM FERGUSON,
                 Res • ondent.


                                       ORDER DISMISSING APPEAL

                             This appeal was docketed on January 10, 2022, without
                 payment of the requisite filing fee. See NRAP 3(e). That same day, this
                 court issued a notice directing appellants to pay the required filing fee or
                 demonstrate compliance with NRAP 24 within 7 days. The notice advised
                 that failure to comply would result in the dismissal of this appeal. To date,
                 appellants have not paid the filing fee or otherwise responded to this court's
                 notice. Accordingly, this appeal is dismissed. See NRAP 3(a)(2).
                             It is so ORDERED.



                                                            CLERK OF THE SUPREME COURT
                                                            ELIZABETH A. BROWN

                                                            BY:




                 cc:   Hon. Ronald J. Israel, District Judge
                       Lewis Brisbois Bisgaard & Smith, LLP/Las Vegas
                       Greenman Goldberg Raby & Martinez
                       Eighth District Court Clerk
 SUPREME COURT
      OF
    NEVADA


CLERK'S ORDER

 (o) 197 4WD